Citation Nr: 1538495	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14 -06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service-Disabled Veterans Insurance (SRH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 10, 2009, is the subject of a separate decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a letter sent on March 21, 2005, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.

2.  The Veteran's application for SRH was received more than one year after the March 21, 2005, letter.  


CONCLUSION OF LAW

The Veteran did not file a timely application for Supplemental Service-Disabled Veterans Insurance.  38 U.S.C.A. § 1922A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for SRH is controlled by 38 U.S.C. § 1922A.  Under that statute, any person insured under 38 U.S.C. § 1922 (Service disabled veterans' insurance) who qualifies for a waiver of premiums under 38 U.S.C. § 1912 (Total disability waiver) is eligible for supplemental insurance in an amount not to exceed $30,000.  38 U.S.C.A. § 1922A(a).  In this case, the Veteran is insured and qualifies for waiver of premiums as required by statute.  However, to qualify for SRH, a person must also file with the Secretary an application for such insurance not later than October 31, 1993, or the end of the one-year period beginning on the date on which the Secretary notifies the person that the person is entitled to a waiver of premiums under § 1912, whichever is later.  38 U.S.C.A. § 1922A(b).  In this case, the Veteran did not file a timely application for SRH.

In a letter sent on March 21, 2005, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.  

The record suggests that the Veteran contacted VA for information about SRH in a letter dated May 28, 2013.  The letter is date-stamped June 4, 2013, stamped as received on June 12, 2013, and imaged on June 13, 2013.  Regardless of whether the letter was received on May 28, 2013, June 4, 2013, June 12, 2013, or June 13, 2013, it was not received within one year of the March 21, 2005, notification letter and is not a timely application for SRH.  See 38 U.S.C.A. § 1922A(b).  

The Veteran does not contend that he filed an application within one year of the issuance of the March 21, 2005 letter.  Instead, he contends that he did not receive the March 21, 2005 letter.  He has related that he has on occasion found other people's mail in his post office box, and he has received mail that had been previously opened and taped shut.  He claimed that the mail clerk could have put the March 21, 2005 letter in someone else's post office box.

Regarding this claim, the Board notes that on a submission date stamped as received by the RO on March 7, 2005, the Veteran indicated that his address was P.O. Box 37584, Shreveport, LA 71133 (parenthetically, the Board notes that this remains the Veteran's address of record at the present time).  The March 21, 2005 notice letter was sent to the Veteran at P.O. Box 37584, Shreveport, LA 71133.  This letter was not returned to VA by the U.S. Postal Service.

The Court has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The Veteran has provided no evidence other than his bare assertions to support the contention that he did not receive the March 21, 2005 notice letter, and absent additional evidence, the Veteran's statements lack the clear evidence necessary to rebut the presumption of regularity.  The Court specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62 . 64-65 (1992).

For the reasons above, the Board finds that the Veteran did not submit a timely application for SRH and therefore is not eligible for that benefit.  


ORDER

Eligibility for Supplemental Service-Disabled Veterans Insurance is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


